DETAILED ACTION
Examiner’s Statement of Reason for Allowance
 
Claims 1-4, and 6-14 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Bocko (WO 2017/091509) and Yamamoto (“Samsung El Youm”) did not have the amended claimed feature “and an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer," as required by claim 1, and “an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer,”  as required by claim 14, when combined with all the limitations of claims 1 and 14 respectively.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 14 overcome the prior art of record. 
Upon further search, the prior art of records teaches various display speakers, for example: Miyoshi (US 2014/0210309) and Fukunaga et al. (US 2018/0069172). However, the prior art of record fails to show “and an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer," as required by claim 1, and “an adhesive layer that fixes the piezoelectric film or films to the organic electroluminescent panel, wherein the adhesive layer comprises a sheet-like adhesive layer having a plurality of perforations, a plurality of band-shaped adhesive layers separated from each other, or a lattice-shaped adhesive layer,” as required by claim 14, when combined with all the limitations of claims 1 and 14 respectively.
	Furthermore, claim 12 was previously objected to as having allowable subject matter. The Applicant has incorporated the limitations of claim 1 into claim 12 and thus claim 12 is considered allowable over the prior arts of record.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651